DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 11/30/2020, in which claims 1-19 are pending and ready for examination.

Response to Amendment
Claims 1 and 15-16 are currently amended. Claims 17-19 are newly added.

Response to Argument
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102/103, the Applicant argues, see Pg. 8-9 of the Remarks filed on 11/30/2020, that prior art references do not teach “the vehicle to be captured in the image being a vehicle of the party desiring the image capture … wherein the image capturing vehicle captures the image of the vehicle of the party desiring the image capture in accordance with an image capture request of the party desiring image capture”, by stating that Chun and Healey only teaches requesting images of vehicle to be captured by another vehicle at a time in the past.
Examiner cannot concur. It is found in at least Para. [0158, 176] that a vehicle can act as a user device to send out image request via a query and another vehicle is to receive the request and capture images accordingly. While Nakata does not specifically states that the requesting vehicle is the vehicle to be captured, Chun’s teaching is incorporated to introduce such use of the system to allow the capturing of images of the requesting vehicle as outlined below.

With respect to claim 2, the Applicant argues, , that the prior art references do not teach a driving instruction by stating that Chun only teaches information regarding a past moving route of a vehicle.
Examiner cannot concur. It is found in at least Fig. 4-5, 9-10. Para. [0052-55], that Nakata teaches a request that contains information indicating target (vehicle or intersection) position to be .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US Pub. 20180260485 A1) in view of Chun (US Pub. 20190012908 A1).

Regarding claim 1, Nakata discloses a server comprising (Nakata; Fig. 1-3, Para. [0040]. A server is used for a vehicle communication system/method.).
a communication device configured to communicate with terminals of a plurality of vehicles (Nakata; Fig. 1-3, Para. [0041]. A communication system is used to communicate with multiple terminals of vehicles.), 
a storage device storing identification information and positional information of the plurality of vehicles (Nakata; Fig. 1-3, Para. [0046]. A storage component is used to store terminal ID’s and position information of multiple vehicles.), and 
a control device configured to receive capture request information input to the terminal by a party desiring image capture (Nakata; Fig. 1-3, Para. [0038, 40]. A control component is used to obtain request/query input by a requesting/querying party.), 
select an image capturing vehicle for capturing an image of a vehicle to be captured designated by the party desiring image capture from among the plurality of vehicles based on the capture request information, the identification information and the positional information (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158]. An image capturing vehicle is selected from different vehicles in accordance with request/query information, ID information, and position information.)
a vehicle being a vehicle of the party desiring the image capture (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158, 176]. A vehicle is used as a user device for requesting image capture via a query.), 
generate image data based on a captured image of the vehicle to be captured acquired by a vehicle-mounted camera of the image capturing vehicle (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158]. Image data is generated from captured images of a vehicle to be captured from a camera of a capturing vehicle.), and 
provide the image data to the party desiring image capture (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158, 176]. Image data is provided to a party that request/query image capturing.),
wherein the image capturing vehicle captures the image in accordance with an image capture request of the party desiring image capture (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158, 176]. A vehicle that captures images is used to capture images in accordance with an image capture request via a query from a party requesting image capture.).
While Nakata discloses a vehicle being a vehicle of the party desiring the image capture, wherein the image capturing vehicle captures the image in accordance with an image capture request of the party desiring image capture (See remarks regarding Nakata above.),
Nakata does not specifically disclose the vehicle to be captured in the image being a vehicle of the party desiring the image capture, wherein the image capturing vehicle captures the image of the vehicle of the party desiring the image capture.
the vehicle to be captured in the image being a vehicle of the party desiring the image capture, wherein the image capturing vehicle captures the image of the vehicle of the party desiring the image capture (Chun; Fig. 1, Para. [0056]. The vehicle (10) to be imaged by a image capturing vehicle is a vehicle of a party that needs/requests the images.),
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the vehicular imaging system/method of Nakata to adapt a control approach, by incorporating Chun’s teaching wherein accident images and moving route/location information are communicated among vehicles, for the motivation to facilitate the sharing of driving images from different vehicles (Chun; Abstract.).

Regarding claim 2, Nakata discloses the control device is configured to give a driving instruction to the image capturing vehicle so that the image capturing vehicle recognizes the vehicle to be captured (Nakata; Fig. 4-5, 9-10. Para. [0038, 40, 46, 48, 52-55, 61, 158, 176]. A request , containing information which indicates target (vehicle or intersection) position to be imaged is a driving information/instruction, is sent so that an image capturing vehicle is allowed to recognize/capture images.).

Regarding claim 7, Nakata discloses the control device (See remarks regarding claim 1).
But it does not specifically disclose the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured when the vehicle to be captured is captured by the vehicle-mounted camera of the image capturing vehicle to generate the image data.
However, Chun teaches the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured when the vehicle to be captured is captured by the vehicle-mounted camera of the image capturing vehicle to generate the image data (Chun; Fig. 3, 9-10, 15, Para. [0080, 118]. A control component is used to edit a captured image of a vehicle and information associated with the vehicle, when a vehicle is being captured by a camera of a capturing vehicle, for generating image data.).
(Chun; Abstract.).

Regarding claim 8, modified Nakata discloses the control device (See remarks regarding claim 1).
But it does not specifically disclose the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured when the vehicle to be captured is captured by the vehicle-mounted camera of the image capturing vehicle to generate the image data.
However, Chun teaches the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured when the vehicle to be captured is captured by the vehicle-mounted camera of the image capturing vehicle to generate the image data (Chun; Fig. 3, 9-10, 15, Para. [0080, 118]. A control component is used to edit a captured image of a vehicle and information associated with the vehicle, when a vehicle is being captured by a camera of a capturing vehicle, for generating image data.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the vehicular imaging system/method of modified Nakata to adapt a control approach, by incorporating Chun’s teaching wherein image data is generated based editing of capture images and information of a vehicle, for the motivation to facilitate the sharing of driving images from different vehicles (Chun; Abstract.).

Regarding claim 14, modified Nakata teaches the control device is configured to select two vehicles other than the vehicle to be captured as the image capturing vehicles (Chun; Fig. 13A-C, 14A-B. Two other vehicle are to be selected as image capturing vehicles by a control component other than a vehicle to be captured.).

Regarding claim 14, Nakata discloses the control device is configured to select two vehicles other than the vehicle to be captured as the image capturing vehicles (Nakata; Fig. 1, Para. [0030, 158]. Two other vehicle are to be selected as image capturing vehicles by a control component other than a vehicle to be captured.).

Regarding claim 15, Nakata discloses a vehicle capturing system comprising a plurality of vehicles, each equipped with a vehicle-mounted camera and a terminal, and comprising a server (Nakata; Fig. 1-3, Para. [0040, 41, 46, 56-57]. A vehicular imaging system includes multiple vehicles with cameras and terminals.), wherein
the server comprises (Nakata; Fig. 1-3, Para. [0040]. A server is used for a vehicle communication system/method.).
a communication device able to communicate with terminals of a plurality of vehicles (Nakata; Fig. 1-3, Para. [0041]. A communication system is used to communicate with multiple terminals of vehicles.), 
a storage device storing identification information and positional information of the plurality of vehicles (Nakata; Fig. 1-3, Para. [0046]. A storage component is used to store terminal ID’s and position information of multiple vehicles.), and 
a control device, wherein the control device is configured to receive capture request information input to the terminal by a party desiring image capture (Nakata; Fig. 1-3, Para. [0038, 40]. A control component is used to obtain request/query input by a requesting/querying party.), 
select an image capturing vehicle for capturing an image of a vehicle to be captured designated by the party desiring image capture from among the plurality of vehicles based on the capture request information, the identification information and the positional information (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158]. An image capturing vehicle is selected from different vehicles in accordance with request/query information, ID information, and position information.), 
a vehicle being a vehicle of the party desiring the image capture (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158, 176]. A vehicle is used as a user device for requesting image capture via a query.),
generate image data based on a captured image of the vehicle to be captured acquired by a vehicle-mounted camera of the image capturing vehicle (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158]. Image data is generated from captured images of a vehicle to be captured from a camera of a capturing vehicle.), and 
provide the image data to the party desiring image capture (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158]. Image data is provided to a party that request/query image capturing.),
wherein the image capturing vehicle captures the image in accordance with an image capture request of the party desiring image capture (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158, 176]. A vehicle that captures images is used to capture images in accordance with an image capture request via a query from a party requesting image capture.).
While Nakata discloses a vehicle being a vehicle of the party desiring the image capture, wherein the image capturing vehicle captures the image in accordance with an image capture request of the party desiring image capture (See remarks regarding Nakata above.),
Nakata does not specifically disclose the vehicle to be captured in the image being a vehicle of the party desiring the image capture, wherein the image capturing vehicle captures the image of the vehicle of the party desiring the image capture.
However, Chun teaches the vehicle to be captured in the image being a vehicle of the party desiring the image capture, wherein the image capturing vehicle captures the image of the vehicle of the party desiring the image capture (Chun; Fig. 1, Para. [0056]. The vehicle (10) to be imaged by a image capturing vehicle is a vehicle of a party that needs/requests the images.),
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the vehicular imaging system/method of Nakata to adapt a control approach, by incorporating Chun’s teaching wherein accident images and moving route/location information are communicated among vehicles, for the motivation to facilitate the sharing of driving images from different vehicles (Chun; Abstract.).

Claim 16 is directed to a vehicle capturing method comprising a sequence of steps corresponding to the same as claimed in claim 1, and is non-patentable for the same reason as previously indicated.

Regarding claim 19, modified Nakata teaches the image capturing vehicle is an automated driving vehicle, and a driving actuator of the image capturing vehicle is controlled in accordance with the driving instruction (Nakata; Para. [0201]. An image capturing vehicle is an auto-drive vehicle, and the auto-drive vehicle is controlled/routed according to a driving instruction/travel plan.).

Claims 1, 3-6, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US Pub. 20180260485 A1) in view of Chun (US Pub. 20190012908 A1), and further in view of Healey (US Pub. 20140156104 A1).

Regarding claim 1, Nakata discloses a server comprising (Nakata; Fig. 1-3, Para. [0040]. A server is used for a vehicle communication system/method.).
a communication device configured to communicate with terminals of a plurality of vehicles (Nakata; Fig. 1-3, Para. [0041]. A communication system is used to communicate with multiple terminals of vehicles.), 
a storage device storing identification information and positional information of the plurality of vehicles (Nakata; Fig. 1-3, Para. [0046]. A storage component is used to store terminal ID’s and position information of multiple vehicles.), and 
a control device configured to receive capture request information input to the terminal by a party desiring image capture (Nakata; Fig. 1-3, Para. [0038, 40]. A control component is used to obtain request/query input by a requesting/querying party.), 
select an image capturing vehicle for capturing an image of a vehicle to be captured designated by the party desiring image capture from among the plurality of vehicles based on the capture request information, the identification information and the positional information (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158]. An image capturing vehicle is selected from different vehicles in accordance with request/query information, ID information, and position information.),
a vehicle being a vehicle of the party desiring the image capture (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158, 176]. A vehicle is used as a user device for requesting image capture via a query.),  
generate image data based on a captured image of the vehicle to be captured acquired by a vehicle-mounted camera of the image capturing vehicle (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158]. Image data is generated from captured images of a vehicle to be captured from a camera of a capturing vehicle.), and 
provide the image data to the party desiring image capture (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158]. Image data is provided to a party that request/query image capturing.).
wherein the image capturing vehicle captures the image in accordance with an image capture request of the party desiring image capture (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158, 176]. A vehicle that captures images is used to capture images in accordance with an image capture request via a query from a party requesting image capture.).
While Nakata discloses a vehicle being a vehicle of the party desiring the image capture, wherein the image capturing vehicle captures the image in accordance with an image capture request of the party desiring image capture (See remarks regarding Nakata above.),
Nakata does not specifically disclose the vehicle to be captured in the image being a vehicle of the party desiring the image capture, wherein the image capturing vehicle captures the image of the vehicle of the party desiring the image capture.
However, Chun teaches the vehicle to be captured in the image being a vehicle of the party desiring the image capture, wherein the image capturing vehicle captures the image of the vehicle of the party desiring the image capture (Chun; Fig. 1, Para. [0056]. The vehicle (10) to be imaged by a image capturing vehicle is a vehicle of a party that needs/requests the images.),
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the vehicular imaging system/method of Nakata to adapt a control approach, by incorporating Chun’s teaching wherein accident images and moving (Chun; Abstract.).
Furthermore, Healey further teaches the vehicle to be captured in the image being a vehicle of the party desiring the image capture, wherein the image capturing vehicle captures the image of the vehicle of the party desiring the image capture (Healey; Fig. 1, Para. [0019-22]. The vehicle (120, 130) to be images is a vehicle of a party that needs/requests the images.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the vehicular imaging system/method of modified Nakata to adapt a control approach, by incorporating Healey’s teaching wherein evidence elements are provided from external vehicles and fund transfer is processed by a control/server component, for the motivation to provide a vehicular evidentiary system with sensors such as camera (Healey; Abstract.).

Regarding claim 3, modified Nakata discloses the control device (See remarks regarding claim 1).
But it does not specifically disclose the control device is configured to process payment between a capture cooperating vehicle cooperating with an image capture operation of the vehicle to be captured and the vehicle of the party desiring image capture.
However, Healey teaches the control device is configured to process payment between a capture cooperating vehicle cooperating with an image capture operation of the vehicle to be captured and the vehicle of the party desiring image capture (Healey; Para. [0022, 34, 55, 56]. A control/server component is used to process payment between an imaging capture vehicle and a requesting vehicle.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the vehicular imaging system/method of modified Nakata to adapt a control approach, by incorporating Healey’s teaching wherein fund transfer is processed by a control/server component, for the motivation to provide a vehicular evidentiary system with sensors such as camera (Healey; Abstract.).

Regarding claim 4, modified Nakata discloses the control device (See remarks regarding claim 1).
But it does not specifically disclose the control device is configured to process payment between a capture cooperating vehicle cooperating with an image capture operation of the vehicle to be captured and the vehicle of the party desiring image capture.
However, Healey teaches the control device is configured to process payment between a capture cooperating vehicle cooperating with an image capture operation of the vehicle to be captured and the vehicle of the party desiring image capture (Healey; Para. [0022, 34, 55, 56]. A control/server component is used to process payment between an imaging capture vehicle and a requesting vehicle.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the vehicular imaging system/method of modified Nakata to adapt a control approach, by incorporating Healey’s teaching wherein fund transfer is processed by a control/server component, for the motivation to provide a vehicular evidentiary system with sensors such as camera (Healey; Abstract.).

Regarding claim 5, modified Nakata discloses the control device (See remarks regarding claim 1).
But it does not specifically disclose the control device is configured to change compensation given to the capture cooperating vehicle in accordance with at least one of a quality and quantity of captured images of the vehicle to be captured.
However, Healey teaches the control device is configured to change compensation given to the capture cooperating vehicle in accordance with at least one of a quality and quantity of captured images of the vehicle to be captured (Healey; Para. [0022, 34, 55, 56]. A control/server component is used to change the amount of money in accordance with the quality and quantity of captured images of a vehicle.).
(Healey; Abstract.).

Regarding claim 6, modified Nakata discloses the control device (See remarks regarding claim 1).
But it does not specifically disclose the control device is configured to change compensation given to the capture cooperating vehicle in accordance with at least one of a quality and quantity of captured images of the vehicle to be captured.
However, Healey teaches the control device is configured to change compensation given to the capture cooperating vehicle in accordance with at least one of a quality and quantity of captured images of the vehicle to be captured (Healey; Para. [0022, 34, 55, 56]. A control/server component is used to change the amount of money in accordance with the quality and quantity of captured images of a vehicle.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the vehicular imaging system/method of modified Nakata to adapt a control approach, by incorporating Healey’s teaching wherein the amount of fund transfer is processed by a control/server component in accordance with the quality and quantity of captured images, for the motivation to provide a vehicular evidentiary system with sensors such as camera (Healey; Abstract.).

Regarding claim 9, modified Nakata discloses the control device (See remarks regarding claim 1).
But it does not specifically disclose the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured when the vehicle to be captured is captured by the vehicle-mounted camera of the image capturing vehicle to generate the image data.
However, Chun teaches the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured when the vehicle to be captured is captured by the vehicle-mounted camera of the image capturing vehicle to generate the image data (Chun; Fig. 3, 9-10, 15, Para. [0080, 118]. A control component is used to edit a captured image of a vehicle and information associated with the vehicle, when a vehicle is being captured by a camera of a capturing vehicle, for generating image data.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the vehicular imaging system/method of modified Nakata to adapt a control approach, by incorporating Chun’s teaching wherein image data is generated based editing of capture images and information of a vehicle, for the motivation to facilitate the sharing of driving images from different vehicles (Chun; Abstract.).

Regarding claim 10, modified Nakata discloses the control device (See remarks regarding claim 1).
But it does not specifically disclose the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured when the vehicle to be captured is captured by the vehicle-mounted camera of the image capturing vehicle to generate the image data.
However, Chun teaches the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured when the vehicle to be captured is captured by the vehicle-mounted camera of the image capturing vehicle to generate the image data (Chun; Fig. 3, 9-10, 15, Para. [0080, 118]. A control component is used to edit a captured image of a vehicle and information associated with the vehicle, when a vehicle is being captured by a camera of a capturing vehicle, for generating image data.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the vehicular imaging system/method of (Chun; Abstract.).

Regarding claim 11, modified Nakata discloses the control device (See remarks regarding claim 1).
But it does not specifically disclose the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured when the vehicle to be captured is captured by the vehicle-mounted camera of the image capturing vehicle to generate the image data.
However, Chun teaches the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured when the vehicle to be captured is captured by the vehicle-mounted camera of the image capturing vehicle to generate the image data (Chun; Fig. 3, 9-10, 15, Para. [0080, 118]. A control component is used to edit a captured image of a vehicle and information associated with the vehicle, when a vehicle is being captured by a camera of a capturing vehicle, for generating image data.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the vehicular imaging system/method of modified Nakata to adapt a control approach, by incorporating Chun’s teaching wherein image data is generated based editing of capture images and information of a vehicle, for the motivation to facilitate the sharing of driving images from different vehicles (Chun; Abstract.).

Regarding claim 12, modified Nakata discloses the control device (See remarks regarding claim 1).
But it does not specifically disclose the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured when the vehicle to be captured is captured by the vehicle-mounted camera of the image capturing vehicle to generate the image data.
the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured when the vehicle to be captured is captured by the vehicle-mounted camera of the image capturing vehicle to generate the image data (Chun; Fig. 3, 9-10, 15, Para. [0080, 118]. A control component is used to edit a captured image of a vehicle and information associated with the vehicle, when a vehicle is being captured by a camera of a capturing vehicle, for generating image data.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the vehicular imaging system/method of modified Nakata to adapt a control approach, by incorporating Chun’s teaching wherein image data is generated based editing of capture images and information of a vehicle, for the motivation to facilitate the sharing of driving images from different vehicles (Chun; Abstract.).

Regarding claim 14, Nakata discloses the control device is configured to select two vehicles other than the vehicle to be captured as the image capturing vehicles (Nakata; Fig. 1, Para. [0030, 158]. Two other vehicle are to be selected as image capturing vehicles by a control component other than a vehicle to be captured.).

Regarding claim 15, Nakata discloses a vehicle capturing system comprising a plurality of vehicles, each equipped with a vehicle-mounted camera and a terminal, and comprising a server (Nakata; Fig. 1-3, Para. [0040, 41, 46, 56-57]. A vehicular imaging system includes multiple vehicles with cameras and terminals.), wherein
the server comprises (Nakata; Fig. 1-3, Para. [0040]. A server is used for a vehicle communication system/method.).
a communication device able to communicate with terminals of a plurality of vehicles (Nakata; Fig. 1-3, Para. [0041]. A communication system is used to communicate with multiple terminals of vehicles.), 
a storage device storing identification information and positional information of the plurality of vehicles (Nakata; Fig. 1-3, Para. [0046]. A storage component is used to store terminal ID’s and position information of multiple vehicles.), and 
a control device, wherein the control device is configured to receive capture request information input to the terminal by a party desiring image capture (Nakata; Fig. 1-3, Para. [0038, 40]. A control component is used to obtain request/query input by a requesting/querying party.), 
select an image capturing vehicle for capturing an image of a vehicle to be captured designated by the party desiring image capture from among the plurality of vehicles based on the capture request information, the identification information and the positional information (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158]. An image capturing vehicle is selected from different vehicles in accordance with request/query information, ID information, and position information.), 
a vehicle being a vehicle of the party desiring the image capture (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158, 176]. A vehicle is used as a user device for requesting image capture via a query.),
generate image data based on a captured image of the vehicle to be captured acquired by a vehicle-mounted camera of the image capturing vehicle (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158]. Image data is generated from captured images of a vehicle to be captured from a camera of a capturing vehicle.), and 
provide the image data to the party desiring image capture (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158]. Image data is provided to a party that request/query image capturing.).
While Nakata discloses a vehicle being a vehicle of the party desiring the image capture, wherein the image capturing vehicle captures the image in accordance with an image capture request of the party desiring image capture (See remarks regarding Nakata above.),
Nakata does not specifically disclose the vehicle to be captured in the image being a vehicle of the party desiring the image capture, wherein the image capturing vehicle captures the image of the vehicle of the party desiring the image capture.
However, Chun teaches the vehicle to be captured in the image being a vehicle of the party desiring the image capture, wherein the image capturing vehicle captures the image of the vehicle of the party desiring the image capture (Chun; Fig. 1, Para. [0056]. The vehicle (10) to be imaged by a image capturing vehicle is a vehicle of a party that needs/requests the images.),
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the vehicular imaging system/method of Nakata to adapt a control approach, by incorporating Chun’s teaching wherein accident images and moving route/location information are communicated among vehicles, for the motivation to facilitate the sharing of driving images from different vehicles (Chun; Abstract.).
Furthermore, Healey further teaches the vehicle to be captured in the image being a vehicle of the party desiring the image capture, wherein the image capturing vehicle captures the image of the vehicle of the party desiring the image capture (Healey; Fig. 1, Para. [0019-22]. The vehicle (120, 130) to be images is a vehicle of a party that needs/requests the images.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the vehicular imaging system/method of modified Nakata to adapt a control approach, by incorporating Healey’s teaching wherein evidence elements are provided from external vehicles and fund transfer is processed by a control/server component, for the motivation to provide a vehicular evidentiary system with sensors such as camera (Healey; Abstract.).

Claim 16 is directed to a vehicle capturing method comprising a sequence of steps corresponding to the same as claimed in claim 1, and is non-patentable for the same reason as previously indicated.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US Pub. 20180260485 A1) in view of Chun (US Pub. 20190012908 A1) and Healey (US Pub. 20140156104 A1), and further in view of Kim (US Pub. 20180136655 A1).

Regarding claim 13, modified Nakata teaches the information includes an image of the vehicle to be captured (Nakata; Fig. 1-3, Para. [0038, 40, 46, 48, 52-55, 61, 158]. Image data is generated from captured images of a vehicle to be captured from a camera of a capturing vehicle.).
the information includes an interior image of the vehicle to be captured acquired by the vehicle-mounted camera of the vehicle.
However, Kim teaches the information includes an interior image of the vehicle to be captured acquired by the vehicle-mounted camera of the vehicle (Kim; Pg. 21, left column, Ln. 9-17. Information including interior image of a vehicle obtained by a camera of the vehicle.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the vehicular imaging system/method of modified Nakata, by incorporating Kim’s teaching wherein informaiton to be sent to a server includes interior images of a vehicle obtained by a camera of the vehicle, for the motivation to provide an autonomous vehicle system (Kim; Abstract.).

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morita (US 20180301034 A1) teaches a server performs communication with a network of vehicles.
Patil (US 20180053413 A1) a system a system for communicating driving guidance to driver based on information received from a network of vehicles.
Kelkar (US 20200312155 A1) a system of a cooperative autonomy framework which identifies cooperative vehicles and sends corresponding requests.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT KIR/             Primary Examiner, Art Unit 2485